ACCEPTED
                                                                                          03-15-00763-CV
                                                                                                  8389079
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   12/29/2015 11:21:23 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                 NO. 03-15-00763-CV

TWIN CREEKS GOLF GROUP, L.P.                 §              IN THE THIRDFILED
                                                                          DISTRICT
                                                                              IN
                                                                  3rd COURT OF APPEALS
  Appellant                                  §                        AUSTIN, TEXAS
                                             §                   12/29/2015 11:21:23 AM
v.                                           §                 COURT   OF APPEALS
                                                                    JEFFREY   D. KYLE
                                             §                            Clerk
SUNSET RIDGE OWNERS                          §
ASSOCIATION, INC.                            §
  Appellee,                                  §                     AUSTIN, TEXAS

 APPELLANT’S, TWIN CREEKS GOLF GROUP, UNOPPOSED MOTION
               TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       Appellant, Twin Creeks Golf Group, L.P., asks the Court to extend the time

to file its brief.

                                  INTRODUCTION

       1. Appellant is Twin Creeks Golf Group, L.P., (“TCGG”). Appellee is the

Sunset Ridge Owners Association, Inc.

       2. There is no specific deadline to file this motion to extend time. See TEX.

R. APP. P. 38.6(d).

       3. Appellee does not agree to this motion but does not oppose it.

                        ARGUMENT AND AUTHORITIES

       4. The Court has authority under Texas Rule of Appellate Procedure 38.6(d)

to extend the time to file a brief.

       5. Appellant’s brief is due January 7, 2016.


Appellant’s Unopposed Motion to Extend Time to File Brief                              1
       6. Appellant has filed a motion to dismiss this appeal for lack of jurisdiction

based on the premise that the order subject of the appeal is not a final appealable

order. Appellant asks that the deadline to file its brief be extended to the later of

30 days after the Court Rules on Appellant’s, Twin Creeks Golf Group, L.P., Mo-

tion to Dismiss for Lack of Jurisdiction or to February 8, 2016.

       7. Appellant makes this request on two distinct bases. First, Appellant’s

counsel needs additional time to prepare Appellant’s brief. Notice of appeal was

filed on December 4, 2015. The Clerk’s Record was filed very promptly, on De-

cember 8, 2015. In addition to the typical holiday time constraints and end of year

issues, counsel for Appellant has a family wedding in Alabama on New Year’s

Eve. Because of the intervening holidays and the end of the year issues, counsel

for Appellant seeks additional time to prepare Appellant’s brief.

       8. The second basis on which Appellant seeks additional time to file its

brief is because such brief may not be necessary. A noted above, Appellant has

filed a motion to dismiss for lack of jurisdiction. If the Court determines that the

order subject of the appeal is not a final, appealable order, Appellant has asked that

this appeal be dismissed and the case be remanded to the trial court. In that event,

a brief will not be necessary. If Appellant is put to the burden of meeting the cur-

rent January 7, 2016 deadline, it will result in unnecessary expense and loss of time

as a result of working to prepare a brief in a timely fashion.


Appellant’s Unopposed Motion to Extend Time to File Brief                               2
       9. No previous extension has been granted to extend the time to file Appel-

lant’s brief.

                                        PRAYER

       10.For these reasons, TCGG asks the Court to grant this motion, dismiss this

appeal for lack of jurisdiction, and remand this case to the trial court, and grant

TCGG all other relief to which it may be entitled.

                                             Respectfully submitted,

                                             SNEED, VINE & PERRY, P.C.
                                             900 Congress Avenue
                                             Suite 300
                                             Austin, Texas 78701
                                             512-476-6955 (Telephone)
                                             512-476-1825 (Facsimile)

                                             By:  /s/ Allen Halbrook
                                                 Allen Halbrook
                                                 State Bar No. 08721300
                                                 ahalbrook@sneedvine.com
                                             ATTORNEYS FOR APPELLANT,
                                             TWIN CREEKS GOLF GROUP. L.P.



                        CERTIFICATE OF CONFERENCE

        I certify that I have conferred with Noel L. Stout by telephone on December
22, 2015, about the merits of Appellant’s, Twin Creeks Golf Group, L.P., Motion
to Dismiss for Lack of Jurisdiction. Appellee, Sunset Ridge Owners Association,
Inc., is opposed to the motion.

                                    /s/ Allen Halbrook
                                   Allen Halbrook


Appellant’s Unopposed Motion to Extend Time to File Brief                             3
                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing document
has been served by e-mail and by certified mail, return receipt requested, as set out
below on this 29th day of December, 2015.

Noel L. Stout
Almanza, Blackburn & Dickie, LLP
2301 S. Capital of Texas Highway, Building H
Austin, Texas 78746
nstout@abdlawfirm.com.

                                              /s/ Allen Halbrook
                                             Allen Halbrook




Appellant’s Unopposed Motion to Extend Time to File Brief                           4